761 N.W.2d 91 (2008)
Obadiah KRUSE, Plaintiff-Appellee,
v.
CORT FURNITURE RENTAL and Travelers Indemnity Company of Connecticut, Defendants-Appellants.
Docket No. 136471. COA No. 281910.
Supreme Court of Michigan.
October 3, 2008.

Order
On order of the Court, the motion to file a supplement to the application is GRANTED. The application for leave to appeal the May 6, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Workers' Compensation Appellate Commission (WCAC) for reconsideration in *92 light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008). The WCAC may remand this case to the Board of Magistrates for the taking of additional proofs and for further findings upon the request of a party.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order remanding this case to the Workers' Compensation Appellate Commission for reconsideration in light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008).
Because I dissented from the majority opinion in Stokes, I would grant leave to appeal in this case to consider whether the Stokes majority reached the correct decision in Stokes.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.